Allen, J.
The plaintiff’s cause of action was complete at the time when he discovered his wife in the act of adultery with the defendant; and, as this was more than six years before he brought suit, the action was barred by the statute of limitations, Pub. Sts. c. 197, § 1, cl. 4, unless saved by the provisions of § 14 as to a fraudulent concealment by the defendant of the cause of action. The wife’s confession in 1892 did not disclose any subsequent adultery, or any cause of action accruing at a later date; and if it would show that she, through the procure*414ment of the defendant, had agreed to deny the facts, that is not the same thing as fraudulently concealing the cause of action. A cause of action cannot be said to be concealed from one who has a personal knowledge of the facts which create it, although he may have no other means of establishing his case than by his own testimony. See Nudd v. Hamblin, 8 Allen, 130; Jackson v. Buchanan, 59 Ind. 390.
Moreover, the confession was not competent against the defendant, because the plaintiff could not be allowed to testify as to a private conversation with his wife; Pub. Sts. c. 169, § 18, cl. 1; and also because the defendant would not be bound, and, could not be affected, by such a confession made in his absence. Pond v. Pond, 132 Mass. 219, 223. Exceptions overruled.